Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the multi-cell structure comprising “more than nine” hollow cuboids of claim 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, line 1, and claim 21, line 1, the term “thin” walled is uncertain as to physical properties that constitute “thin”. The term is relative and subjective, and depends on individual interpretation of properties that make a material “thin”. The term is a relative term which renders the claim indefinite because the term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
For claim 8, it is unclear what the specific “prescribed” range of die exit temperatures and the “prescribed” level of mechanical properties ” entail or how one would determine infringement thereof. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-8, 11-13, and 20-22 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being clearly anticipated by DE 102011119092 (DE 092). 
For claim 1, DE 102011119092 discloses a thin-walled structure for crash zones of a vehicle, the thin-walled structure comprising: 
a multi-cell structure (FIG.1) comprising: 
at least four hollow cuboids, each defined by four walls (FIG.2); 
wherein the four walls of each hollow cuboid meet at 90 degree angles and at least two of the cuboids share a wall.  

    PNG
    media_image1.png
    384
    808
    media_image1.png
    Greyscale

For claim 2, the multi-cell structure comprises nine hollow cuboids (22, [0027]).  
For claim 3, the multi-cell structure is comprised of aluminum alloy.  
For claim 4, the multi-cell structure is comprised of an extruded piece of aluminum alloy.  
For claims 6-8, the material of the extruded piece of aluminum alloy of DE 092 is implicitly thermally conductive, has anisotropic characteristics, and can be formed at a prescribed range of die exit temperatures. 
For claim 11, the multi-cell structure further comprises four outside walls.  
For claim 12, the four outside walls meet at 90 degree angles to form four corners.  
For claim 13, the four corners are rounded.  

    PNG
    media_image2.png
    495
    731
    media_image2.png
    Greyscale

For claim 20, the multi-cell structure comprises more than nine hollow cuboids (as more inner webs (18.1,18.2,18.3,18.4) and/or chambers (22) as anticipated, see [0027]).  
For claim 21, DE 092 discloses a thin-walled structure for crash zones of a vehicle, the thin-walled structure comprising: 
a multi-cell structure (FIG.1) comprising: 
a plurality of rows of cells (FIG.2), each of the rows comprising a plurality of hollow cuboids, 
each of the hollow cuboids defined by four walls; 
wherein the four walls of each hollow cuboid meet at 90 degree angles and at least two of the cuboids share a wall.  
For claim 22, the multi-cell structure comprises three rows of three hollow cuboids.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over DE 092, as applied above, in view of CN 10768916A. 
For claim 5, DE 092 is silent on the extruded piece of aluminum alloy including silicon manganese, a feature taught by CN 916.  
It would have been obvious to one of ordinary skill in the art before the effective filing date to have provided silicon manganese as taught by CN 916 in the extruded piece of aluminum alloy of DE 092 in order to allow to prevent cracking when the structure is formed. 

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over DE 092, as applied above, in view of Coppuck. 
DE 092 discloses that in the event of a vehicle collision, the rigidity and force-displacement curve of the impact energy can be adjusted by changing the “height, length, and width” of the inner webs to set an optimal force-displacement curve for occupant protection. More specifically, inner web dimensions may be varied ([0013]).
For claim 9, DE 092 lacks each of the walls is between 1mm and 3.5mm thick.  
Coppuck (2019/0077348) teaches a thin-walled structure for crash zones of a vehicle, the thin-walled structure having wall thickness of about 3-5 mm.
It should be noted that although Coppuck does not discreetly disclose the range of thickness being 1-3.5mm as claimed, the ranges and thicknesses disclosed do fall within or overlap the claimed range and therefore satisfy the claim requirements.  
It would have been obvious to one of ordinary skill in the art to have provided the claimed wall thickness of Coppuck to the structure of DE 092 since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980). See also MPEP 2144.05 II. 
For claim 10, DE 092 lacks the specific length of each wall of each hollow cuboid is between 26mm and 38mm.
Coppuck teaches ([0021]) the traverse dimension (width) of the walls being about 6-8 cm or about 60-80mm. Combining this teaching with the structure of DE 092 each wall with a nine cuboid structure would have a width dimension of 20-26.7 mm (or in the range of 60/3 to 80/3). 
If a claimed range and a prior art range do not overlap but are close enough that one skilled in the art would have expected them to have the same properties, then there would be a prima facie case of obviousness and the set value in the claimed range is not deemed critical or inventive (MPEP 2144.05).  Furthermore, there is no evidence of criticality of the claimed range.  
It would have been obvious to one of ordinary skill in the art to have provided the claimed width since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980). See also MPEP 2144.05 II. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over DE 092, as applied above, in view of Reierson et al. (2005/0082850). 
For claim 14, DE 092 is silent on the radius dimension of each of the four rounded corners is between 0.1mm and 5mm.  
Reierson et al. teach a bumper beam with concave corners, where the radii of the corners at 90 degree is about 5mm and the radii at the concave corners of 70 degrees is about 2mm. 
It should be noted, however, that although Reierson et al. does not discreetly disclose the range of radiu being 0.1mm to 5mm, the range disclosed do fall within or have overlap with the claimed range and therefore satisfy the claim requirements.  
It would have been obvious to one of ordinary skill in the art to have provided the claimed radius since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980). See also MPEP 2144.05 II. 

Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over DE 092, as applied above, in view of Tyan et al. (2016/0375935). 
DE 092 discloses that in the event of a vehicle collision, the rigidity and force-displacement curve of the impact energy can be adjusted by changing the “height, length, and width” of the inner webs to set an optimal force-displacement curve for occupant protection. 
For claim 15, DE 092 fails to disclose the length of the structure is between 150-450mm.
Tyan et al. teach a structure for crash zones of a vehicle where the length between , the thin-walled structure having a length of 10-250 mm ([0040]). 
Although Tyan does not discreetly disclose the length being 150-450mm as claimed, the range disclosed do fall within or overlap the claimed range and therefore satisfy the claim requirements.  
It would have been obvious to one of ordinary skill in the art to have provided the claimed length of Tyan to the structure of DE 092 since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980). See also MPEP 2144.05 II. 

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over DE 092, as applied above, in view of Tyan. 
For claims 16-19, DE 092 discloses the thin-walled structure is comprised of a plurality of interconnected pieces of a single component. 
DE 092 is silent on how the plurality of interconnected pieces are made. 
However, it is noted that Tyan (2018/0328435) discloses forming a structural member (10) by molding or 3-D printing (additive process) is a well-known method for forming a member. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the thin-walled structure of DE 092 by molding or 3-D printing as an obvious manufacturing alternative. Applicant should be aware of MPEP 2113, which provides that the method of forming or producing a product in an apparatus claim is not germane to the issue of its patentability.
Determination of patentability is based on the product itself, and not dependent upon the method of production. See MPEP 2113. The product in a product-by-process claim is unpatentable even though the prior product was made by a different process. No distinctive structural characteristics is recited in the claim and provided to the final product of the present invention than is disclosed in the combination of the prior art references as set forth above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Matecki disclose a beam 12 with radius of curvature at corners thereof being 3-4mm.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY L GUTMAN whose telephone number is 571.272.6662. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DICKSON can be reached on 571.272.7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HILARY L GUTMAN/Primary Examiner, Art Unit 3616